Citation Nr: 1135611	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-04 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an eye disorder, to include astigmatism and cataracts.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal disorder (originally claimed as a stomach condition).

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hiatal hernia.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for sinusitis.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a right ankle sprain.

6.  Entitlement to service connection for colon cancer.

7.  Entitlement to service connection for polymyalgia rheumatic (PMR).

8.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for otitis externa (previously rated as external fungus infection of the ears), currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in November 2007 and February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  With regard to the issues of service connection for colon cancer and polymyalgia rheumatic (PMR), however, this appeal represents a reconsideration of a July 2002 rating decision which denied service connection for both conditions.  A review of the record reveals that the Veteran's claims file, including his service treatment records, was lost in July 2001.  It was eventually recovered in February 2008, but not before the adjudication of these two issues in July 2002.  Thus, the Veteran's service treatment records were not of record when service connection was denied for colon cancer and PMR, and a reconsideration of this adjudication is now appropriate.  See 38 C.F.R. § 3.156(c) (2010).  

The Veteran requested a hearing before the Board in his February 2009 substantive appeal, he failed to attend his hearing scheduled for March 2011.  His request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

The issues of whether new and material evidence has been submitted to reopen claims for service connection for a gastrointestinal disorder, hiatal hernia, sinusitis, residuals of a right ankle sprain, as well as the issue of entitlement to service connection for polymyalgia rheumatica are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for service connection for astigmatism was denied by an April 1946 rating decision that was not appealed; a claim for service connection for cataracts was denied by a June 1991 rating decision that was not appealed; a request to reopen the Veteran's claim for an eye disorder was denied in a July 2002 rating decision that was appealed, but the appeal was withdrawn in December 2005.

2.  Evidence submitted subsequent to the Veteran's withdrawal of appeal in December 2005 is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for an eye disorder, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's cataracts are in part related to non-ionizing radiation exposure and sun exposure incurred during service.

4.  The Veteran was not exposed to ionizing radiation while serving on active duty.  

5.  The competent and probative evidence fails to demonstrate that colon cancer manifested during service or is otherwise related to service, to include as due to non-ionizing radiation exposure.

6.  The Veteran is in receipt of a 10 percent rating, which is the schedular maximum authorized under VA regulations, for service-connected tinnitus.

7.  The Veteran is in receipt of a 10 percent rating, which is the schedular maximum authorized under VA regulations, for service-connected otitis externa; there is no competent evidence of any additional symptoms warranting evaluation under a different rating code or referral for extraschedular consideration.  

8.  The Veteran's hearing loss is productive of no more than Level IV hearing acuity in the right ear and no more than Level V hearing acuity in the left ear throughout this appeal.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision which denied a request to reopen a claim of service connection for an eye disorder is final. 38 U.S.C. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for an eye disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Cataracts were incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Colon cancer was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been so incurred or aggravated as a result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).  

5.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the Veteran's service-connected tinnitus.  38 U.S.C.A. §1155 (West 2002); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); 38 C.F.R. §4.87, Diagnostic Code 6260 (2010).

6.  The criteria for an evaluation in excess of 10 percent for otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.87, Diagnostic Codes 6210 (2010).

7.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board notes initially that it is granting the full benefits sought on appeal with respect to the issue of whether to reopen the Veteran's previously disallowed claim of entitlement to service connection for an eye disorder, including the underlying issue of service.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist the Veteran in regard to this claim, such error was harmless and will not be further discussed.  

Turning to the remaining claims decided herein, letters sent to the Veteran in March 2007 and December 2008 fully satisfied VA's duty to notify provisions.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ideally, both of these notice letters should have been provided to the Veteran prior to the initial unfavorable adjudication of his claims in November 2007.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds, nevertheless, that there is no prejudice in proceeding with its determination because following the issuance of the December 2008 VCAA letter the entire record was reviewed and the claims were readjudicated in a January 2009 statement of the case, as well as December 2009, April 2010, and July 2010 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).

As for fulfilling its duty to assist, the record reflects that the Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Here, the Veteran was not provided with an examination regarding his claim for service connection for colon cancer.  However, upon review of the record, the Board finds that VA is under no duty to provide such examination.  Generally, the VA has a duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  

In the instant appeal, and as discussed in more detail below, the record does contain competent evidence of colon cancer diagnosed many decades after service.  However, there is nothing of record to support the Veteran's contentions that he was exposed to ionizing radiation during service, and as such, entitled to any special development procedures, including a medical opinion.  And while there is evidence of "injury" during service (i.e., non-ionizing radiation exposure from radars), there is absolutely no competent evidence linking his colon cancer to this exposure.  Therefore, inasmuch as the record fails to "indicate" that colon cancer "may be associated" with military service, the Veteran has not met the requirements necessary to trigger VA's duty to provide an examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010); McLendon, 20 Vet. App. at 81-83; 38 C.F.R. § 3.159(c)(4) (2010).  

As for the adequacy of the examinations conducted in conjunction with the Veteran's increased rating claims on appeal, the Board finds that the audiological and ear disease examinations provided during the pendency of this appeal are adequate for rating purposes.  In this regard, the examination reports contain a description of the Veteran's various ear disabilities and their related symptomatology, reliable pure tone threshold and speech discrimination scores that are relevant to the applicable rating criteria, and a description of the functional effects of the Veteran's disabilities on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.2 (2010).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that VA must ensure that any VA examination undertaken during an appeal is adequate).  

The Board acknowledges that the Veteran's claims file was not reviewed as part of the VA audiological or ear disease examinations completed during this appeal and that, generally, VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment as well as to provide a medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In the present case, however, the Board observes that the only evidence pertinent to the Veteran's claim for an increased rating was his claim for increased evaluations, which merely stated that he wanted to apply for increased ratings, and VA treatment records, which contained clinical findings similar to those found on examination.  Moreover, the Veteran, in each case, was given the opportunity to provide a history of his disability, including its effects on his daily life.  As such, the Board finds that the relevant evidence necessary to provide an adequate examination was available to the various VA examiner and there is no prejudice in the unavailability of his claims file during his these examinations.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence he should submit to substantiate his claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

New and Material Evidence

The record reflects that, prior to the current appeal, the Veteran was denied service connection for astigmatism in an April 1946 RO rating decision, but did not appeal this decision.  In a decision dated in June 1991, the RO denied the Veteran's claim for service connection for cataracts, and the Veteran again did not appeal the decision.  In a decision dated in July 2002, the RO denied his request to reopen a claim for service connection for an eye disorder.  The Veteran appealed the July 2002 denial, but subsequently withdrew his appeal following the issuance of the November 2002 statement of the case.  Thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  In March 2007, he submitted a claim requesting that the VA reopen his previously disallowed claim for service connection for an eye disorder.  

Generally, an unappealed rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  However, a veteran may request that VA reopen his claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Pertinent VA regulation defines "new and material" evidence as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Here, the record reflects that following receipt of the Veteran's March 2007 request to reopen his previously disallowed claim the RO reopened this issue in a February 2008 rating decision and denied it on its merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claim.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

At the time of the prior denial in this matter, as issued in the July 2002 rating decision, the evidence under consideration consisted of various lay statements, the Veteran's service treatment records, and VA and non-VA medical records.  See 38 C.F.R. § 3.156(b).  Such evidence indicated that the Veteran had been diagnosed and treated for various eye disorders post-service, including cataracts, keratitis sicca, an inclusion cyst on the right lower lid, small retinal pigmentary changes, and ocular hypertension.  Also associated with the claims file was an October 2002 letter from an eye physician, Dr. Proffitt, in which he states, 

"The patient has asked me whether or not his exposure to sunlight and radiation could have aggravated and caused his cataracts to grow faster than usual.  More likely than not the patient's exposure to radiation, per his past military service, as well as extensive sunlight exposure, being aboard a ship during his military career, could very well have caused the progression and aggravated the onset of his cataract formation."

Following receipt of the above opinion, the RO issued a statement of the case in which it reopened the Veteran's claim for service connection for an eye disorder.  However, the RO denied the underlying claim on its merits on the basis that the record fails to show exposure to ionizing radiation during service.  The RO also noted that this opinion was based solely on the Veteran's reports of history and that there is no evidence to support a direct relationship between claimed sunlight exposure in service and the development of cataracts.  

Since the RO's prior final denial, additional evidence has been associated with the claims file which the Board finds to be both "new" and "material."  Specifically, the record contains a May 2010 VA examination report in which the Veteran provides a history of being a radarman on a ship in the Pacific Ocean during service and the examining physician states that "[s]unlight is thought to be associated with cataract formation."  This statement was not of record at the time of the prior denial; thus, it is new.  Furthermore, it is relevant to the previously disallowed claim because it relates to whether the Veteran's cataracts may be due, in some part, to sunlight exposure experienced during service.  The Board acknowledges that the Veteran has provided only a lay history of sunlight exposure during service; however, for purposes of determining whether to reopen a previously denied claim, the Board must presume the credibility of lay evidence.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Therefore, if the lay history provided by the Veteran is to be believed, the May 2010 VA examination report would present a reasonable possibility of changing the outcome of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the Board finds that new and material evidence has been submitted and the Veteran's previously denied claim of entitlement to service connection for an eye disorder is reopened.  

Service Connection

Eye Disorder

Turning to the merits of the Veteran's eye disorder claim, the Board finds that service connection should be awarded for an eye disorder - namely, cataracts - as the evidence of record is, at the very least, in approximate balance regarding the issue of whether such disorder is etiologically related to service.  

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  With regard to defective vision, the law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation and thus, not entitled to service connection unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  38 C.F.R. §§ 3.303(c), 4.9 (2010); VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

Here, the Veteran contends that he is entitled to service connection for an eye disorder on the basis that he experienced decreased visual acuity following service as a result of exposure to radiation (ionizing and non-ionizing) during service.  Alternatively, he asserts that he was exposed to extreme amounts of sunlight while serving aboard a vessel in the Pacific Ocean during service.  As discussed below, the Board finds evidentiary support for the latter theory of entitlement; thus, there is no need to consider entitlement due to radiation exposure.  

The Veteran's service treatment records indicate that on physical examination on entrance into service in May 1944 he had 20/20 vision in both eyes and good color perception.  The following physical defects were noted:  astigmatism; vision, left eye 13/20 corrected to 20/20 by lens; and binocular vision 20/20.  On the clinical examination for separation from service in January 1946, his vision was 20/20 right eye and 13/20 left eye, he demonstrated normal color perception and astigmatism.   The following physical defects were noted:  astigmatism; vision, vision left eye 13/20 corrected to 20/20 by lens; binocular vision 20/20.  There is no indication of any eye complaints or injuries during service.  

Although the Veteran had defective vision in service, his defective vision was noted on entrance into service and remained the same at the end of service.  Moreover, there was no indication of a superimposed disease or injury to the eye, or symptoms consistent with a currently diagnosed disorder, such as cataracts, macular degeneration, etc., with continued symptomatology through the present.  Thus, to prevail on the issue of service connection there must be competent evidence of some causal relationship between a current eye disorder and an event, injury, disease, incurred during service.  See Shedden, 381 F.3d at 1167.

In this case, the Veteran has been diagnosed with a number of eye disorders that impact his visual acuity, including pseudophakia status post cataract surgery, corneal and retinal scar in the left eye, conjunctival cyst, noneovascular age-related macular degeneration, corneal map-dot-fingerprint dystrophy, dermatochalasis, and blepharitis.  As for some evidence linking any of these disorders to service, the record contains the aforementioned opinion from Dr. Proffitt, dated in October 2002, in which it was stated that exposure to sunlight and radiation during service could have aggravated the onset of the Veteran's cataract formation.  Also of record is the statement of the May 2010 VA examiner that sunlight is thought to be associated with cataracts formation.  In addition, Dr. Proffitt provided an additional letter dated in January 2008 that states, "I believe [the Veteran's exposure] to sunlight and radiation during his military service aboard a ship could have aggravated the onset of his cataract formation."

The Board acknowledges that the May 2010 VA examiner, in addressing the etiology of the Veteran's cataracts, opined that they were more likely than not age-related.  In support of this opinion, it was noted that the Veteran had cataracts removed when he was approximately 74 years old, that multiple factors have been shown to be associated with cataract formation such as dietary factors, medications, trauma, environmental factors (smoking), ocular disorders (inflammation), and that every person will develop cataracts if they live long enough.  However, the fact still remains that the examiner also stated that "[s]unlight is thought to be associated with cataract formation."  No specific opinion was provided as to whether non-ionizing radiation could be responsible for causing or aggravating cataracts.  

Under the circumstances, the Board finds that the relevant inquiry in this case is whether the Veteran incurred some "injury" during service, namely, exposure to non-ionizing radiation from operating a radar or exposure to sunlight from being aboard a ship in the Pacific Ocean.  The Board finds the Veteran's lay contentions regarding both "exposures" to be supported by the evidence of record.  With regard to the former, service personnel records indicate that the Veteran's entire period of active duty service was spent either training for or performing the duties of a radar operator.  Continued exposure to radar equipment, and thus non-ionizing radiation, would therefore be consistent with his circumstances of service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Similarly, service records show service aboard two vessels during service, the USS NORTON SOUND and the USS KENNETH WHITTING.  According to the Naval Historical Center's Dictionary of American Naval Fighting Ships, both of these ships were stationed in the Pacific Ocean during the Veteran's period of active duty.  Thus, exposure to sunlight would be expected.  See id.  

The Board does not doubt that the Veteran may have incurred additional sun exposure or non-ionizing radiation exposure following his separation from service.  However, service connection does not require that the sole etiology of a disease be service-related.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Here, the May 2010 VA examination report can reasonably be interpreted to attribute at least some part of the Veteran's cataracts to in-service sun exposure given the causal statement discussed above.  There is also an opinion from a private eye physician relating some part of the Veteran's cataract formation to radiation exposure and sunlight exposure during service.  Therefore, affording all reasonable doubt in favor of the Veteran, the Board finds that service connection for an eye disorder, namely, cataracts, should be granted.  38 U.S.C.A. § 5107(b) (West 2002).

Colon Cancer

The Veteran asserts that he is entitled to service-connected compensation benefits for colon cancer as it is his belief that such disorders are the result of exposure to ionizing or non-ionizing radiation during service.  Evidence associated with the file reflects that the Veteran was a radar operator his entire length of military service; as such, he contends that completing his duties involved exposure to non-ionizing radiation from various radars.  As for his claimed ionizing radiation exposure, the Veteran has indicated that he was in Sasebo, Japan approximately one week after the atomic bomb was dropped in Nagasaki and that he was restricted to the ship because of concerns regarding radiation fallout.  

Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in a number of different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  Third, direct service connection can be established under 38 C.F.R. § 3.303 by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions or special procedures.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

With regards to the various theories of entitlement as described above, the Board observes that colon cancer is listed both as a disease entitled to presumptive service connection under 38 C.F.R. § 3.309(d) and as a "radiogenic disease."  See also 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2010).  Thus, the first relevant inquiry for the Board is whether the competent and probative evidence establishes that the Veteran was exposed to ionizing radiation during service, to include the issue of whether he is a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3).  

A "radiation-exposed Veteran" is defined as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  "Radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II, which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).  Relevant to the current appeal, the term "occupation of Hiroshima or Nagasaki, Japan, by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  Id.

In this case, the Veteran does not qualify as a "radiation-exposed veteran."  Initially, the Board notes that the Veteran has previously denied being in Nagasaki.  Rather, he has reported, and his service personnel records confirm, that he was aboard the USS NORTON SOUND (AV-11) in Sasebo, Japan shortly after the atomic bomb was dropped on Nagasaki on August 6, 1945.  The Veteran submitted an excerpt from the Dictionary of American Naval Fighting Ships which noted that the Norton Sound steamed for Sasebo, Japan on September 21, 1945, and returned to Okinawa one week later.

Service personnel records indicate that Veteran went was aboard the USS NORTON SOUND (AV-11) on January 8, 1945 and that he was awarded a bronze star for participation with the THIRD FLEET in operations off Japan, Korea, and China.  It was indicated that the Veteran served with Occupation Force of Sasebo, Kyushu, Japan from September 21, 1945 to September 25, 1945.  The Veteran was also awarded two stars in the Asiatic-Pacific Campaign Ribbon; World War II Victory Medal.  On November 29, 1945, the Veteran transferred to the USS KENNETH WHITING (AV-14).  

In researching the location of the Veteran's ship during service, the Defense Threat Reduction Agency (DTRA), in June 2002, noted that deck logs for USS NORTON SOUND indicate that the ship was at Sasebo, Japan from September 23, 1945 to September 28, 1945 at which time it departed for Okinawa, arriving on September 30, 1945.  The DTRA also stated that Sasebo was approximately 180 miles from Hiroshima and approximately 30 miles from Nagasaki.  Therefore, inasmuch as the Veteran was not within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan while serving on active duty, he does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3).  

The Veteran has not claimed any other exposure to ionizing radiation during service.  Thus, the Board notes that it need not consider whether to apply the special development procedures available for "other exposure claims."  See 38 C.F.R. § 3.311.  With regard to his contentions that his colon cancer may be due to non-ionizing radiation exposure from completing his duties as a radar repairman, there are no special presumptions or development procedures.  Thus, general principles of service connection apply which, as previously discussed, provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the evidence of record demonstrates that the Veteran was not diagnosed with colon cancer until 1994, nearly fifty years following his separation from service.  Absent some indication that colon cancer or its related symptoms had its onset during service, the evidence must show that there is some causal link between his cancer and military service.  As for what this link might be, the Veteran has asserted in the instant appeal that the "injury" he suffered during service was exposure to non-ionizing radiation as a radar operator.  According to regulations promulgated by the Food and Drug Administration (FDA), radar devices may emit microwave and radio and low frequency electromagnetic radiation, both identified as forms of non-ionizing radiation.  21 C.F.R. § 1000.15 (2010).  Thus, given that the Board has previously determined the Veteran to have spent his entire period of active duty either training for or performing the duties of a radar operator, continued exposure to radar equipment, and thus non-ionizing radiation, would be consistent with his circumstances of service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

Unfortunately, other than the Veteran's own lay assertions regarding a causal link, the remaining evidence of record does not contain any information which suggests that his colon cancer had its origins in service, to include as a result of exposure to non-ionizing radiation.  The Board is sympathetic to the Veteran's claim, but it cannot accept his lay statements regarding an etiological relationship as competent evidence establishing a nexus to service because such determination quite clearly requires some level of medical and/or scientific training and expertise.  And, as discussed above, a preponderance of the evidence is against this claim.  In sum, there is a lack of in-service exposure to ionizing radiation, an absence of evidence indicating an in-service onset of colon cancer or associated symptoms, and no competent evidence linking the Veteran's colon cancer diagnosed many decades after service to any incident, injury, or disease of service, including exposure to non-ionizing radiation from operating radars.  Under these circumstances, this claim for service connection must be denied. 

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disabilities evaluated herein.  It has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disabilities at issue.

By way of background, disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Tinnitus

The Veteran was previously awarded service connection for tinnitus and assigned a maximum schedular 10 percent rating, effective June 18, 2001.  In March 2007, the RO received a claim for increased compensation for his service-connected disabilities, including tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 23, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2010).  As noted above, the Veteran's increased rating claim was received in March 2007; thus, the most recent version applies.  Regardless, the Board observes that the United States Court of Appeals for the Federal Circuit has upheld VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10-percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

In view of the foregoing, the Veteran's claim for a higher disability rating for tinnitus, to include the issue of separate 10 percent ratings for each ear, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected tinnitus presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Specifically, the disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 

Otitis Externa

The Veteran is in receipt of service-connected compensation benefits for bilateral otitis externa which has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6210.  He contends that such disability is entitled to a higher rating.  

Initially, the Board observes that Diagnostic Code 6210 provides for a maximum 10 percent schedular evaluation when there is evidence of chronic otitis externa manifested by swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210 (2010).  Since the Veteran is in receipt of the maximum allowable schedular evaluation, another diagnostic code must be the basis for a higher evaluation.  Unfortunately, there is no other diagnostic code in the Rating Schedule which is applicable to the Veteran's service-connected disability.  

In this regard, treatment records and examination reports dated throughout this appeal reflect that he has been consistently receiving treatment for chronic ear problems.  Such records show that his predominant complaints are daily itching of the ears as well as discharge.  Contemporaneous records indicate that the Veteran's ears are often cleaned/cleared of cerumen impaction.  No other symptoms have been mentioned by the Veteran or any clinician.  

Given the above disability picture, Diagnostic Code 6210 is the most appropriate rating criteria to apply to the Veteran's disability.  Thus, while the Board has considered the applicability of other diagnostic criteria, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991), this disability is not shown to be characterized by symptomatology more appropriately contemplated by other diagnostic codes such as Meniere's syndrome, a loss of auricle, or malignant neoplasm of the ear.  See 38 C.F.R. §§ 4.87, Diagnostic Codes 6205, 6207, and 6208 (2010).  The Veteran does exhibit hearing loss and tinnitus; however, he is already in receipt of service connection for such disabilities.  Pertinent to the issue of entitlement to separate ratings, there is no mention of any facial paralysis, balance or gait problems during this appeal for the Board to consider rating separately.  

The Board notes that in addition to considering whether entitlement to a higher rating was warranted on a schedular basis, it has also considered whether the record raises the matter of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the criteria in the Rating Schedule pertaining to the Veteran's otitis externa focus on whether his ear disease is actively being treated and characterized by symptomatology such as pain and discharge.  Consideration has also been given to schedular criteria which address other possible associated symptoms such as vertigo, tinnitus, and hearing impairment.  Since the Veteran's symptoms throughout this appeal mirror these criteria, the Board is satisfied that the Rating Schedule adequately addresses the functional impairment and symptomatology associated with this disability and any loss in earning capacity.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In sum, the competent evidence of record demonstrates chronic otitis externa throughout this appeal that is in receipt of the maximum schedular evaluation for this disability.  Absent evidence indicating that a higher or separate rating is warranted under a different diagnostic code, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the entirety of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (the Board must consider staged ratings); see also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Historically, the Veteran was in receipt of service-connected compensation benefits for bilateral hearing loss, evaluated as 10 percent disabling.  In March 2007, he filed a claim asserting that he was entitled to a higher rating for this disability.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained during audiometric evaluations.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the Rating Schedule establishes eleven auditory acuity levels designed from Level I for essentially normal acuity through Level XI for profound deafness.  See id.  Hearing tests are conducted without hearing aids, and the results of the above-described tests are charted on Table VI and Table VII.  See id.

Here, the record contains two audiological evaluations dated during the appropriate appellate period.  The first are the results of audiological testing conducted at the VA Medical Center in November 2006; the other is a VA examination obtained in May 2007 for the specific purpose of obtaining pure tone threshold and speech discrimination test results such that his hearing loss might be evaluated.  

The results of these examinations demonstrate pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
Nov. 2006
RIGHT
20
40
80
100
60
Nov. 2006
LEFT
25
55
85
85
63
May 2006
RIGHT
20
45
80
95
60
May 2006
LEFT
25
55
80
85
62

Speech audiometry was also conducted at both examinations, however, for purposes of this decision, only the results of the May 2007 VA examination may be used to rate the Veteran's hearing.  VA regulations provide that the Maryland CNC word list must be used to evaluate speech discrimination.  38 C.F.R. § 4.85(a).  Therefore, if the Board cannot determine that the Maryland CNC word list was used, the results may not be used.  The Board acknowledges that it may have a duty to inquire further as to what type of word list was utilized.  Further clarification is not necessary, however, in the present case, because even if the speech recognition scores reported in the November 2006 VA audiology clinic note were utilized, the Veteran would still not be entitled to a higher rating.  Thus, there is no prejudice to the Veteran.

The results of the May 2007 VA audiological examination revealed speech recognition ability of 80 percent and 70 percent in the right and left ears, respectively.  Entering the above average pure tone thresholds and speech recognition abilities into Table VI reveals numeric designations of hearing impairment of IV for the right ear and V for the left ear.  See 38 C.F.R. § 4.85.  The above results do not demonstrate "exceptional hearing patterns," as defined by VA regulation; thus, Table VIa is not for application.  See 38 C.F.R. § 4.86(a).  Entering these category designations into Table VII (IV and V) results in a 10 percent disability rating under Diagnostic Code 6100.  

The Board has reviewed the remaining record, including VA treatment records dated throughout this appeal, for additional evidence with which to rate the Veteran's service-connected bilateral hearing loss.  However, the record does not contain any additional audiological examinations contemporaneous to the appropriate appeal period that might be used to rate bilateral hearing loss.  

Therefore, inasmuch as the competent evidence fails to show that the Veteran's bilateral hearing loss meets the criteria for an evaluation in excess of 10 percent for the entirety of this appeal, the Board finds a preponderance of the evidence is against this claim.  This determination includes consideration of whether staged ratings might be appropriate for distinct time periods evident in the record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, as discussed immediately above, there is nothing to support even a temporary increase in the Veteran's bilateral hearing loss disability.  

Finally, the Board has considered whether a referral for consideration for an extra-schedular rating is warranted in this case.  The Veteran has presented lay evidence that he has difficulty hearing as well as distinguishing words.  He indicated at the May 2007 examination that "everything runs together."  Pertinent to the issue of whether referral for extra-schedular consideration is warranted, the rating criteria for a hearing loss disability, as described above, focus on hearing sensitivity and speech discrimination abilities.  Thus, it appears that his symptomatology, as discussed above, is adequately contemplated by the Rating Schedule and the 10 percent rating assigned to the Veteran's hearing loss disability reasonably describes his disability level and impairment in earning capacity.  Therefore, no extra-schedular referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 38 C.F.R. § 3.321(b)(1).  


ORDER

The Veteran's previously denied claim for service connection for an eye disorder is reopened, and to this extent the appeal is granted.  

Service connection is granted for cataracts.

Entitlement to service connection for colon cancer is denied.

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.

Entitlement to an evaluation in excess of 10 percent for otitis externa is denied.

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

The Board regrets further delaying the Veteran's appeal as it pertains to the issues of whether to reopen claims for service connection for a gastrointestinal disorder, hiatal hernia, sinusitis, residuals of a right ankle sprain, as well as whether to award service connection for polymyalgia rheumatica.  However, in its review of the record the Board discovered a number of due process errors that must be corrected prior to a determination being issued.  

Specifically, the Veteran was not provided appropriate notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) as to any of these claims.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (outlining the five elements of notice for a service connection claim); Kent v. Nicholson, 20 Vet. App. 1 (2006) (outlining specific notice requirements for request to reopen previously disallowed claims).  The Board acknowledges that VCAA letters were sent to the Veteran throughout this appeal, but pertinent to this remand, no mention was made in these letters of his pending claims pertaining to a gastrointestinal disorder, hiatal hernia, sinusitis, residuals of a right ankle sprain, and polymyalgia rheumatic.  As such, these letters may not be considered informative as to these issues.  See Overton v. Nicholson, 20 Vet. App. 427, 443 (2006).  Given that it would be potentially prejudicial to the Veteran if the Board were to proceed with a decision on these issues at this time, and seeing as the Board cannot rectify this procedural deficiency on its own, see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), these claims must be remanded for the issuance of appropriate VCAA notice.  

Additionally, a remand is necessary because the record contains a large amount of new evidence, including VA treatment records, that has not yet been reviewed by the Agency of Original Jurisdiction (AOJ) as it pertains to these claims.  VA regulations require that the Board refer any evidence received prior to transfer of records to the Board to the AOJ for review and disposition in a rating decision or supplemental statement of the case.  38 C.F.R. § 19.37(a) (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Issue a VCAA notice letter to the Veteran, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, that advises him of the five elements of a service connection claim for colon cancer.

2.  Issue a VCAA notice letter to the Veteran, in accordance with Kent v. Nicholson and 38 U.S.C.A. §§ 5102, 5103, and 5103A, that advises the Veteran of the five elements of a service connection claim for a gastrointestinal disorder, hiatal hernia, sinusitis, and residuals of a right ankle sprain.  Such notice should include information as to what constitutes "new and material evidence," the date(s) of the prior denial for these issues, and the reason(s) for the prior denial (i.e., what evidence he must submit to reopen these claims).  

3.  After the Veteran has been provided a reasonable opportunity to provide evidence in accordance with the above directives, any records received have been associated with the claims file, and any other development deemed necessary has been completed, readjudicate the issues of whether to reopen claims for service connection for a gastrointestinal disorder, hiatal hernia, sinusitis, residuals of a right ankle sprain, as well as whether to award service connection for polymyalgia rheumatic.  The AOJ should ensure that all evidence associated with the file since the January 2009 statement of the case is reviewed and considered.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHANIE L. CAUCUTT
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


